Mr. Justice Thompson delivered the opinion of the court: This was a proceeding to assess damages to appellants, the owners of certain lands in the town of Newburg, in Pike county, for property taken and damaged in the construction of a ditch for the purpose of carrying off waters from a public road, the action being brought under section 133 of the Road and Bridge act. Such a proceeding does not involve a freehold, (Motsinger v. Chenoweth, 308 Ill. 31,) and there is no assignment of error raising a constitutional question or any other question that gives this court jurisdiction of this appeal. The cause is therefore transferred to the Appellate Court for the Third District. Cause transferred.